[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________                        FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                     No. 05-11483
                                                                           March 9, 2006
                               ________________________                 THOMAS K. KAHN
                                                                            CLERK
                         D. C. Docket No. 04-00366-CR-ODE-1

UNITED STATES OF AMERICA,


                                                                          Plaintiff-Appellee,

                                            versus

MONIQUE SHERREE WHEAT,

                                                                      Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                      (March 9, 2006)


Before BIRCH and MARCUS, Circuit Judges, and NANGLE *, District Judge.

PER CURIAM:




       *
       Honorable John F. Nangle, United States District Judge for the Eastern District of
Missouri, sitting by designation.
On appeal, Wheat raises the following issues: (1) whether the evidence was

sufficient to prove, beyond a reasonable doubt, Wheat’s guilt of conspiracy and

possession of document making implements with intent to produce false

identification documents; (2) whether Wheat’s right to a fair trial was violated by

the admission of evidence regarding nonpayment of state sales tax and federal and

state income taxes; (3) whether taking judicial notice and the admission of

testimony regarding state law concerning false identification documents

constituted prejudicial error; (4) whether admission of testimony regarding

purported profit margins was prejudicial error; (5) whether Wheat’s right to a fair

trial was violated by the jury instructions regarding intent and Counts 5 and 7; (6)

whether Wheat’s right to a fair trial was violated by failing to include her proposed

jury instructions as to her theory of the case; (7) whether application of the “role in

the offense” or “criminal livelihood” enhancements were proper in light of United

States v. Booker, 453 U.S. 220, 125 S. Ct. 738, 749 (2005); (8) whether the federal

statute regarding false identification documents, 18 U.S.C. § 1028, is facially

overbroad or vague; and (9) whether the “criminal livelihood” enhancement,

U.S.S.G. § 4B1.3, is vague either facially or as applied to Wheat.

      After careful consideration of the record and the parties’ briefs, and having

entertained oral argument, we discern no error in the judgment and rulings of the

district court, and, accordingly, we AFFIRM.

                                           2